Per Curiam.
During trial on a charge of second-degree murder, defendant offered and the recorder’s court accepted a plea of guilty to the crime of manslaughter, CL 1948, § 750.321 (Stat Ann 1954 Rev § 28.553). On September 22, 1964, the recorder’s court sentenced defendant to 6 to 15 years in prison. Following the filing of defendant’s brief in this Court, the prosecuting attorney filed a motion to affirm the conviction. GCR 1963, 817.5(3).
The five questions raised in defendant’s brief are so unsubstantial as to need no argument or formal *611submission. We find no error in defendant’s conviction. Accordingly, the motion to affirm is granted. Defendant’s conviction is affirmed.
Lesinski, C. J., and J. H. GIillis and Quinn, JJ., concurred.